Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt and entry of Applicant’s Preliminary Amendments dated July 8, 2019 and June 3, 2021 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Species II (a rotatable airfoil member for a gas turbine engine having an end structured to contact a wall of the gas turbine engine, the end having an abradable coating configured to wear according to a contact between the coating and the wall of the gas turbine engine, with a cooling hole 80) in the reply filed on June 3, 2021 is acknowledged.
Claims 1-20 read on the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered:
The first squealer member is located at the leading edge of the rotatable airfoil member (claim 9).
The first wear surface has a first radial thickness and the second wear surface has a second radial thickness that is different than the first radial thickness (claim 12).


A radial thickness of the first wear surface varies as a function of axial location of the first wear surface relative to the central axis (claim 14).
The first wear surface is thicker near the trailing edge than that near the leading edge of the rotatable airfoil member (claim 15).
The first squealer member is airfoil shaped and extends continuously around the first end of the rotatable airfoil member (claim 16).
The first wear surface has a first radial thickness, and the second wear surface has a second radial thickness that is different than the first radial thickness (claim 19).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 1, line 2, “29” should be changed to -- 28 --.

Claim Objections
Claims 1-7, 18, and 20 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, line 4, -- abradable -- should be inserted before “coating”.
In claim 18, line 2, “form” should be changed to -- from --.
In claim 20, line 4, “members” (second occurrence) should be changed to -- member --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites opposing squealer tips and refers to one of the opposing squealer tips and the other of the opposing squealer tips. It is unclear if the opposing squealer tips include the squealer tip recited in claim 3, or not.
In claim 8, line 8, “the axis” is unclear if this refers to the central axis in line 3, or the rotation axis in lines 5-6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-8, and 16-17 (as far as claims 8 and 16-17 are definite and understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCaffrey 2009/0074563 (figures 1-3).

The rotatable airfoil member is disposed adjacent a rotatable blade 22 and is configured to turn a working fluid by virtue of its airfoil shape (claim 2).
The end includes a squealer tip 38, and wherein the coating is applied to an end portion of the squealer tip (claim 3).
The squealer tip abradable coating is made of a first material and the end of the vane is made of a second material, and the gas turbine engine has the rotatable airfoil member (claim 5).
The first material is different than the second material (paragraphs [0025] and [0027]-[0028]) (claim 6).
A density of the first material is different than a density of the second material, since they are different materials (claim 7).
Also disclosed is an apparatus comprising: a rotatable airfoil member 24 for a gas turbine engine, the airfoil member having a first end and a second end spaced apart radially from the first end relative to a central axis, the first end formed to include a first squealer member 38 that extends radially outward away from the first end relative to the central axis, and the rotatable airfoil member configured to rotate about a rotation axis that extends perpendicular to the central axis; and a wall 26 arranged circumferentially around the first end of the rotatable airfoil member relative to the axis; wherein the rotatable airfoil member further includes a first wear surface 60 disposed on a radial terminating tip of the first squealer member and the first wear surface is 
The first squealer member is airfoil shaped and extends continuously around the first end of the rotatable airfoil member (claim 16).
The rotatable airfoil member is made of a first material and the first wear layer is made of a second material that is different than the first material (paragraphs [0025] and [0027]-[0028]) (claim 17).

Claims 8, 13-17, and 20, as far as they are definite and understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fritsch 2011/0158793.
Disclosed is an apparatus comprising: a rotatable airfoil member 20 for a gas turbine engine 11, the airfoil member having a first end and a second end spaced apart radially from the first end relative to a central axis, the first end formed to include a first squealer member (the right hand portion of element 24 in figure 5) that extends radially outward away from the first end relative to the central axis, and the rotatable airfoil member configured to rotate about a rotation axis that extends perpendicular to the central axis; and a wall 30 arranged circumferentially around the first end of the rotatable airfoil member relative to the axis; wherein the rotatable airfoil member further includes a first wear surface 62 disposed on a radial terminating tip of the first squealer member and the first wear surface is configured to be abraded when relative movement between the rotatable airfoil member and the wall causes the rotatable airfoil member and the wall to contact each other (claim 8).

The rotatable airfoil member includes an unnumbered leading edge and a trailing edge 28 spaced apart axially from the leading edge relative to the central axis and a radial thickness of the first wear surface varies as a function of axial location of the first wear surface relative to the central axis (note the varying radial thicknesses in figures 5 and 6) (claim 14).
The first wear surface is thicker near the trailing edge than that near the leading edge of the rotatable airfoil member (claim 15).
The first squealer member is airfoil shaped and extends continuously around the first end of the rotatable airfoil member (claim 16).
The rotatable airfoil member is made of a first material and the first wear layer is made of a second material that is different than the first material (paragraphs [0026] and [0036]) (claim 17).
The rotatable airfoil member includes a second squealer member (the left hand portion of element 24 in figure 5) spaced apart from the first squealer member, the rotatable airfoil member is a turbine vane, the turbine vane includes a cooling hole 68 disposed between the first and second squealer members, and the first squealer member is disposed toward a relatively low pressure side of the turbine vane and the second squealer member is disposed toward a relatively high pressure side of the turbine vane, as the airfoil is shaped to have a low pressure side and a high pressure side by virtue of its airfoil shape (claim 20).

Claims 1-10, 13, 17, and 20 (as far as claims 4, 8-10, 13, 17, and 20 are definite and understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diamond 2011/0255990 (figures 1 and 3-4).
Disclosed is an apparatus comprising: a rotatable airfoil member 38 for a gas turbine engine 10 having an end 54 structured to contact a wall 58 of the gas turbine engine, the end having an abradable coating 56 (paragraph [0027]) configured to wear according to a contact between the coating and the wall of the gas turbine engine (claim 1).
The rotatable airfoil member is disposed adjacent another rotatable blade and is configured to turn a working fluid by virtue of its airfoil shape (claim 2).
The end includes a squealer tip 40, 42, 43 and wherein the coating is applied to an end portion of the squealer tip (claim 3).
The rotatable airfoil member is a turbine vane, wherein the vane includes a cooling hole 76 disposed between opposing squealer tips 42, 43, and wherein one of the opposing squealer tips 43 is disposed toward a relatively low pressure side 46 of the vane and the other of the opposing squealer tips 42 is disposed toward a relatively high pressure side 48 of the vane (claim 4).
The squealer tip abradable coating is made of a first material and the end of the vane is made of a second material, and the gas turbine engine has the rotatable airfoil member (claim 5).
The first material is inherently different than the second material, by virtue of its abradable material (claim 6).
A density of the first material is inherently different than a density of the second material (claim 7).

The rotatable airfoil member includes a leading edge near 52 and an opposite trailing edge 48 spaced apart axially from the leading edge relative to the central axis and the first squealer member is located at the leading edge of the rotatable airfoil member (claim 9).
The rotatable airfoil member is formed to include a cooling hole 76 formed in the first end of the rotatable airfoil member (claim 10).
The rotatable airfoil member includes the leading edge and the trailing edge spaced apart axially from the leading edge relative to the central axis and the first squealer member is located at the trailing edge of the rotatable airfoil member (claim 13).
The rotatable airfoil member is made of a first material and the first wear layer is made of a second material that is inherently different than the first material by virtue of its abradable material (claim 17).
The rotatable airfoil member includes a second squealer member 42 spaced apart from the first squealer member, the rotatable airfoil member is a turbine vane, the turbine vane .

Claims 1-11, 13, 16-18, and 20 (as far as claims 4, 8-11, 13, 16-18, and 20 are definite and understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bewlay 5,822,852.
Disclosed is an apparatus comprising: a rotatable airfoil member 10 for a gas turbine engine (column 1, lines 6-28 and column 4, lines 6-9 and lines 42-45) having an end E structured to contact a wall (the shroud) of the gas turbine engine, the end having an abradable coating 18 configured to wear according to a contact between the coating and the wall of the gas turbine engine (claim 1).
The rotatable airfoil member is disposed adjacent another rotatable blade and is configured to turn a working fluid by virtue of its airfoil shape (claim 2).
The end includes a squealer tip T, and wherein the coating is applied to an end portion of the squealer tip (claim 3).
The rotatable airfoil member is a turbine vane, wherein the vane includes a cooling hole 12 disposed between opposing squealer tips T1, T2, and wherein one of the opposing squealer tips T1 is disposed toward a concave relatively low pressure side of the vane and the other of the opposing squealer tips T2 is disposed toward a convex relatively high pressure side of the vane (claim 4).

The first material is different than the second material (column 4, lines 35-41) (claim 6).
A density of the first material is inherently different than a density of the second material (claim 7).
Also disclosed is an apparatus comprising: a rotatable airfoil member 10 for a gas turbine engine, the airfoil member having a first end E and a second end spaced apart radially from the first end relative to a central axis, the first end formed to include a first squealer member T1 that extends radially outward away from the first end relative to the central axis, and the rotatable airfoil member configured to rotate about a rotation axis that extends perpendicular to the central axis; and a wall (the shroud) arranged circumferentially around the first end of the rotatable airfoil member relative to the axis; wherein the rotatable airfoil member further includes a first wear surface disposed on a radial terminating tip of the first squealer member and the first wear surface is configured to be abraded when relative movement between the rotatable airfoil member and the wall causes the rotatable airfoil member and the wall to contact each other (claim 8).
The rotatable airfoil member includes a leading edge LE and a trailing edge TE spaced apart axially from the leading edge relative to the central axis and the first squealer member is located at the leading edge of the rotatable airfoil member (claim 9).
The rotatable airfoil member is formed to include a cooling hole 12 formed in the first end of the rotatable airfoil member (claim 10).
The rotatable airfoil member includes a second squealer member T2 and a second wear surface disposed on the second squealer member and the second squealer member is spaced apart 
The rotatable airfoil member includes the leading edge and trailing edge spaced apart axially from the leading edge relative to the central axis and the first squealer member is located at the trailing edge of the rotatable airfoil member (claim 13).
The first squealer member is airfoil shaped and extends continuously around the first end of the rotatable airfoil member (claim 16).
The rotatable airfoil member is made of a first material and the first wear layer is made of a second material that is different than the first material (column 4, lines 35-41) (claim 17).
The first wear surface is formed from a material and an entirety of the first squealer member is formed form the material (column 4, lines 35-41) (claim 18).
The rotatable airfoil member includes a second squealer member T2 spaced apart from the first squealer member, the rotatable airfoil member is a turbine vane, the turbine vane includes a cooling hole 12 disposed between the first and second squealer members, and wherein the first squealer member is disposed toward a concave relatively low pressure side of the turbine vane and the second squealer member is disposed toward a convex relatively high pressure side of the turbine vane (claim 20).
Note the annotated figure below.


    PNG
    media_image1.png
    806
    780
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14 and 19, as far as they are definite and understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bewlay 5,822,852 in view Bunker 6,179,556.
Bewlay discloses an apparatus substantially as claimed as set forth above, the rotatable airfoil member includes the leading edge and the trailing edge spaced apart axially from the leading edge relative to the central axis (claim 14), the rotatable airfoil member including the  second squealer member and a second wear surface disposed on the second squealer member (claim 19), but does not disclose that a radial thickness of the first wear surface varies as a function of axial location of the first wear surface relative to the central axis (claim 14), and does not disclose that the first wear surface has a first radial thickness, with the second wear surface having a second radial thickness that is different than the first radial thickness (claim 19).


It would have been obvious at the time the invention was made to a person having ordinary skill in the art to form the apparatus of Bewlay such that a radial thickness of the first wear surface varies as a function of axial location of the first wear surface relative to the central axis, and such that the first wear surface has a first radial thickness, with the second wear surface having a second radial thickness that is different than the first radial thickness, as taught by Bunker, for the purpose of providing for best performance, typically depending on the size of the overall turbine assembly.
 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee and Kelly are cited to show turbine airfoils with squealer tips having coatings. These references could also have been applied as they anticipate at least claim 1 under 35 U.S.C. 102, but are not applied at this time in order to avoid multiple rejections.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745